An unpub|ishelll order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

CAROLINE ALNASSER, No. 62425
Appellant,

   FELED

UNITED NISSAN, INC.,
Respondent. ApR 2 g 2013

TRAC|E K. LlNDEMAN
CLER _ R E COURT

DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a proper person appeal from a district court order
dismissing an appeal from the justice court. Our review of the documents
submitted to this court pursuant to NRAP S(g) reveals a jurisdictional
defect. Specifically, district courts have final appellate jurisdiction over
cases arising in the justice courts. Nev. Const. art. 6, § 6; see also Waugh
U. Casazza, 85 Nev. 520, 521, 458 P.2d 359, 360 (1969). Accordingly, we

conclude that we lack jurisdiction over this appeal, and we
ORDER this appeal DISMISSED.

 

, . 4 , J .
Douglas l Cherry 7

cc: Hon. Gloria Sturman, District Judge
Caroline Alnasser
Moran Law Firm, LLC
Eighth District Court Clerk

SuPREME Coum'
or
NEvAoA

(0)1947A <